Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the words "straddle-type" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by the word "type"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).  To overcome the rejection, the word “type” should be deleted.
Claims 24-25, each requires all the limitations of claim 23 and therefore also subjected to the same ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 9 and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by CN 104627286 A (hereinafter D1).
D1 discloses all of the structural as claimed a footrest assembly for mounting to a rail of a vehicle, a position of the footrest assembly along the rail being adjustable, the footrest assembly comprising:
a rail mount (figure 9 –  U bracket wraps around the rail (M));
a footrest (2) pivotally connected to the rail mount about a footrest pivot axis, the footrest being pivotable about the footrest pivot axis between an adjustment position and a locked position; and
a clamping member (4) movable by the footrest relative to the rail mount between a releasing position and a clamping position,
the clamping member being in the releasing position when the footrest is in the adjustment position, the adjustment position of the footrest allowing adjustment of the footrest assembly along the rail,
the clamping member being in the clamping position when the footrest is in the locked position, the clamping member in the clamping position having a portion facing a portion of the rail mount (figure 10), the portion of the clamping member and the portion of the rail mount being disposed on opposite sides of the rail when the clamping member is in the clamping position and the footrest assembly is mounted to the rail, the clamping member applying a clamping pressure to the rail when the clamping member is in the clamping position and the footrest assembly is mounted to the rail, the locked position setting the position of the footrest assembly along the rail.


In re claim 3, D1 discloses the portion of the clamping member is closer to the portion of the rail mount in the clamping position (figure 10 – clamping position) than in the releasing position (figure 12 – releasing position).
In re claim 8, D1 discloses the clamping member is pivotable about the footrest pivot axis (22a) between the releasing position and the clamping position.
In re claim 9, D1 discloses the clamping member is integrally formed with the footrest.
In re claim 11, D1 discloses the clamping member has a cam surface (figure 10 – element A) adapted to abut the rail when the clamping member is in the clamping position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over D1 alone.
D1 is disclosed above but does not teach a foot-operated lever being pivotably connected to the rail mount.
However, this feature is merely one of several straight forward possibility from which an ordinary skilled person in the art before the effective filing date of the claimed invention would select, in accordance with circumstances, to reduce multiple mounting locations, without the exercise of ingenuity.

Allowable Subject Matter
Claims   2, 4-7, 14-18, 20 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
         Claims 23-25 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/               Primary Examiner, Art Unit 3611